Citation Nr: 0931092	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  04-19 506	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas

THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Whether the Veteran is entitled to an earlier effective 
date for the grant of service connection for limitation of 
left knee extension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to 
January 1994.  He also served in the Army National Guard. 

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2005 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in North Little Rock Arkansas. 

As support for his claim, the Veteran testified at a hearing 
in April 2006 before a Veterans Law Judge (VLJ) who is no 
longer employed by the Board, since having retired.  
Consequently, the Board sent the Veteran a letter asking him 
whether he wanted another hearing before another VLJ who will 
ultimately decide his appeal.  The Veteran declined the 
opportunity to testify at this additional hearing.

In December 2006 the Board denied the Veteran's claim for 
higher ratings for his left knee instability and traumatic 
arthritis.  The Board remanded his other claims for service 
connection for right knee and lumbar spine disabilities, as 
secondary to the service-connected left knee disability, to 
the Appeals Management Center (AMC) for further development 
and consideration.  A decision since issued in June 2008, on 
remand, granted service connection for chronic lumbar strain, 
initially evaluated as 10-percent disabling retroactively 
effective from May 2, 2005, and as 20-percent disabling as of 
May 9, 2008.  The Veteran has not separately appealed those 
ratings or the effective date.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for 
service connection is granted during the pendency of the 
appeal, a second notice of disagreement (NOD) must thereafter 
be timely filed to initiate appellate review of the claim 
concerning "downstream" issues such as the compensation level 
assigned for the disability and the effective date).  
Consequently, the claim concerning the low back disability is 
no longer at issue, leaving only the claim concerning the 
right knee.



Information received from the Veteran in August 2007, 
requires that a remand is now necessary to address the issue 
of an earlier effective date for service connection for left 
knee extension pursuant to Manlincon v. West, 12 Vet. App. 
238 (1999). This will be discussed subsequently, and the 
issue is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC. VA will notify the Veteran if 
further action is required. 


FINDINGS OF FACT

1.  The Veteran's right knee disorder, including degenerative 
arthritis, is not shown to have been present during his 
military service or to a compensable degree within one year 
after his service ended.

2.  There also is no competent evidence otherwise attributing 
his right knee disorder to his military service, including to 
his service-connected left knee disability.


CONCLUSION OF LAW

The Veteran's right knee disorder was not incurred in or 
aggravated by his military service, may not be presumed to 
have been incurred in service, and is not proximately due to, 
the result of, or chronically aggravated by a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 2007); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.310 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide. See 38 C.F.R. § 3.159(b)(1); 
see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

These VCAA notice requirements apply to all five elements of 
a service-connection claim, including the downstream 
disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

In this case, the Board sees that notice letters referencing 
the Veteran's right knee were issued to him in May and June 
2005, prior to the initial adjudication of this claim in 
August 2005, the preferred sequence.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004) (Pelegrini II).  But closer 
scrutiny of those letters further reveals that, while the 
requirements for establishing entitlement to service 
connection were addressed, it was only on a direct incurrence 
basis rather than also alternatively as secondary to a 
service-connected disability under 38 C.F.R. § 3.310, the 
essence of the Veteran's claim.  That, however, 
notwithstanding, the RO readjudicated the secondary service 
connection claim in the February 2006 statement of the case 
(SOC) and more recently in the July 2008 Supplemental SOC 
(SSOC).  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. 
Cir. 2007) (Mayfield IV) and Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (both indicating that, as a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication of the claim "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.).  The Veteran also testified 
concerning secondary service connection during his April 2006 
hearing, and since then argument has been advanced by him or 
on his behalf concerning his claim, including insofar as the 
type of evidence he needs to support his claim.  Note also 
that a January 2007 letter complied with Dingess by 
discussing the downstream disability rating and effective 
date elements of his claim.

It deserves mentioning in this regard that, in Sanders v. 
Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), the U.S. 
Court of Appeals for the Federal Circuit held that any error 
in a VCAA notice, concerning any element of a claim, is 
presumed prejudicial, and that VA then bears the burden of 
rebutting this presumption.  However, in Shinseki v. Sanders, 
556 U. S. ___ (2009), the Supreme Court of the United States 
recently reversed the Federal Circuit's holding.  The Supreme 
Court held that the Federal Circuit had placed an 
"unreasonable evidentiary burden upon the VA..." by creating 
a presumption of prejudice with regard to deficient VCAA 
notice. (slip. op. at 11).  The Supreme Court reiterated that 
"the party that 'seeks to have a judgment set aside because 
of an erroneous ruling carries the burden of showing that 
prejudice resulted.'" Id., citing Palmer v. Hoffman, 318 U. 
S. 109, 116 (1943); see also Tipton v. Socony Mobil Oil Co., 
375 U. S. 34, 36 (1963) (per curiam); United States v. Borden 
Co., 347 U. S. 514, 516-517 (1954); cf. McDonough Power 
Equipment, Inc. v. Greenwood, 464 U. S. 548, 553 (1984); 
Market Street R. Co. v. Railroad Comm'n of Cal., 324 U. S. 
548, 562 (1945) (finding error harmless "in the absence of 
any showing of . . . prejudice").  The Supreme Court 
emphasized that its holding did not address the lawfulness of 
the U.S. Court of Appeals for Veterans Claims' reliance on 
the premise that a deficiency with regard to informing a 
Veteran about what further information was necessary to 
substantiate his or her claims had a "natural effect" of 
prejudice, but that deficiencies regarding what portions of 
evidence VA would obtain and what portions the Veteran must 
provide did not. (slip. op. at 3).



Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  (1) the defect 
was cured by actual knowledge on the part of the claimant, 
see Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008) 
("Actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law. Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post- 
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non- 
prejudicial." Vazquez-Flores, 22 Vet. App. at 46. See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

Here, the Veteran and his representative have not alleged any 
prejudicial error in the VCAA notice they received (or did 
not receive).

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  The RO and AMC obtained all 
pertinent records including service treatment and VA clinical 
records that he and his representative have identified as 
relevant to the claim. In April 2007, VA was informed by a 
private physician that the Veteran was not a patient, and his 
records were accessible from the Social Security 
Administration (SSA), and those records were obtained. The 
Board is also satisfied there has been substantial compliance 
with its December 2006 remand directives.  See Stegall v. 
West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 
141, 146- 47 (1999).  


The Veteran also was afforded a VA compensation examination 
to determine whether his right knee disorder is secondary to 
his service-connected left knee disabilities (the instability 
and arthritis), thereby also complying with the Board's 
aforementioned remand directive.  See also 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  Accordingly, the Board finds that no 
further development is needed to meet the requirements of the 
VCAA or the Court.

II.  Whether the Veteran is Entitled to Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

In general, service connection requires:  (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Certain chronic diseases such as arthritis will be presumed 
to have been incurred in service if manifest to a compensable 
degree of at least 10-percent disabling within one year of 
discharge from service.  This presumption, however, 
is rebuttable by probative evidence to the contrary.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309. 

Service connection is also permissible on a secondary basis 
for disability that is proximately due to or the result of a 
service-connected condition.  See 38 C.F.R. § 3.310(a).  This 
includes situations where a service-connected condition has 
chronically - meaning permanently - aggravated the disability 
in question, but compensation is limited to the degree of 
disability (and only that degree) over and above the degree 
of disability existing prior to the aggravation.  38 C.F.R. § 
3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

In order to establish entitlement to service connection on 
this secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus (i.e., link) 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

In determining whether service connection is warranted, the 
Board is responsible for considering both the positive and 
negative evidence.  If the evidence, as a whole, is 
supportive or is in relative equipoise (i.e., about evenly 
balanced for and against the claim), then the Veteran 
prevails. Conversely, if the preponderance of the evidence is 
against the claim, then service connection must be denied.  
See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  See also Dela Cruz v. Principi, 15 Vet. App. 143, 
148-49 (2001).

Preliminarily, it is noted that the Veteran's primary 
assertion is that his right knee disorder is proximately due 
to, the result of, or chronically aggravated by his already 
service-connected left knee disability (the instability and 
arthritis).  See 38 C.F.R. § 3.310(a) and (b).  So his claim 
is mainly predicated on the notion of secondary rather than 
direct or presumptive service connection.

It must be pointed out, though, that the record reveals 
medical evidence of degenerative arthritis of the right knee, 
and that VA's duty to assist a claimant with the development 
of evidence extends to all applicable theories of a claim, 
whether asserted by the claimant or not.  Schroeder v. West, 
212 F.3d 1265, 1271 (Fed. Cir. 2000); see also Robinette v. 
Brown, 8 Vet. App. 69, 76 (1995) (claim documents must be 
read in a liberal manner so as to identify and carry out the 
required adjudication of all claims that are reasonably 
raised by the evidence of record whether or not formally 
claimed in a VA application).  Therefore, in light of this 
medical evidence of right knee arthritis, along with 
consideration of secondary service connection under 38 C.F.R. 
§ 3.310, the Board shall also consider service connection on 
a presumptive and direct basis pursuant to 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 and 38 C.F.R. § 3.303, 
3.307, 3.309.

At service entry right knee scar is reported, and there is a 
report of debridement of the right knee in childhood. The 
Veteran's entire STR's are absent for any complaints, 
findings or diagnoses referable to the right knee. STR's 
reveal left knee pathology subsequent to a service injury. 
Post service, right knee symptoms are reported by the Veteran 
in 2003, at a June 2005 VA medical examination. In subsequent 
VA medical records osteoarthritis of the right knee is 
diagnosed. 

Thus, it can be said that while there is current medical 
evidence of right knee disability to include arthritis, there 
is no competent medical evidence of right knee pathology 
during service nor is there competent medical evidence of 
chronic right knee disability to a compensable degree within 
one year after service. Also, there's no competent medical 
evidence linking his right knee disability, including 
arthritis to his periods of military service. As a result, 
service connection on both a presumptive and direct service 
basis for a right knee disorder is not in order.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303, 3.307, 3.309.

Service connection for a left knee disorder has been in 
effect since January 1994, and since then separate disability 
evaluations have been awarded for left knee arthritis, left 
knee instability, and limitation of extension of the left 
knee.

As reported earlier, right knee arthritis was diagnosed at a 
VA medical examination in June 2005. The examiner, who 
reported review of the claims file, opined that the 
osteoarthritis of the right knee was probably age 
appropriate. 

At the April 2006 Travel Board hearing, the Veteran testified 
that a VA doctor had informed him that he favored his right 
knee because he was putting weight on it because of his left 
knee. 

A December 2006 VA outpatient treatment medical examination 
report shows the Veteran received treatment for knee pain. 
The physician opined that the pain in the right knee and back 
was related to an alteration of gait caused by left knee 
pain. It was also stated that the left knee pain was ongoing 
and caused worsening of pain in the right knee and back, due 
to favoring left knee and shifting weight to the right leg 
throwing off normal biomechanics. The pertinent diagnosis was 
left knee pain and resulting right knee pain.  

At a May 2008 VA medical examination of the joints, it was 
reported by the examiner that the claims folder had been 
reviewed. At that time, the Veteran complained of worsening 
right knee pain. A physical examination was performed. X-rays 
of the right knee revealed marked degenerative changes, with 
marked irregularity of the medial and lateral femoral 
condyle, and patellafemoral articulation. The diagnosis was 
severe degenerative arthritis of the right knee.  
The examiner opined that since the right knee was much more 
degenerative than the left knee it was not based in problems 
with the left knee or any service connected disability, but 
was an independent degenerative disease involving the knee as 
opposed to the left side which is service-connected. It was 
also opined that the right knee was not connected to the left 
knee or made worse by the left knee. 

It is important to note that the Board affords the above 
medical providers' statements significant probative value 
regarding the medical question of whether the Veteran's right 
knee is related to his service connected left knee in any 
manner. This is so since the Board is not free to substitute 
its own judgment for that of such an expert. See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991). However, the Board 
recognizes that there are contrary medical opinions here from 
VA physicians. But also, as to the medical opinions provided, 
the Board notes that, when faced with conflicting medical 
opinions, the Board must weigh the credibility and probative 
value of the each opinion, and in so doing, the Board may 
favor one medical opinion over the other. See Evans v. West, 
12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. 
App. 429, 433 (1995)). The Board must account for evidence it 
finds persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim. See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994). 



The Board recognizes that for purposes of weighing 
credibility, in December 2006 the VA physician does not 
reference review of the Veteran's claims folder as to 
considering the entirety of the Veteran's right and left knee 
medical picture. To this end it is important to note that 
record indeed reveals X-ray confirmed degenerative arthritis 
of the right knee, in fact clinically reported as more severe 
than in the left knee. The Board considers this medical 
evidence significant in terms of the overall medical picture 
of the Veterans' knees and it is noted that arthritis is not 
addressed at all by the VA physician in December 2006. While 
attributing the Veteran's right knee pain symptoms to an 
altered gait due to left knee pain, that physician does not 
include any reference or discussion concerning right knee 
arthritis for purposes of the considering the complete 
medical picture presented. 

Contrastingly, in the June 2005 and May 2008 VA medical 
examinations claims folder review is reported. Also those 
examinations include both reference and discussion concerning 
the Veteran's right knee arthritis first as related to the 
aging process, and then more specifically in light of the 
greater severity of the right knee arthritis and its effect 
on the right knee as a process unrelated to the service 
connected left knee disability, to include any worsening by 
the left knee. The June 2005 VA medical examination, and more 
so the one in May 2008, provide the most probative evidence, 
and are more persuasive in that the rationale offered is 
supported by a more thorough review of the medical record.  
Based on the foregoing, while there is evidence of current 
right knee disability, and the Veteran indeed has a service 
connected left knee disability, the Board is compelled to 
conclude that the overall medical evidence does not establish 
a medical nexus between the service-connected left knee 
disability and the current right knee disability. Wallin, 
supra.  See also Velez v. West, 11 Vet. App. 148, 158 (1998) 
and McQueen v. West, 13 Vet. App. 237 (1999) (both 
indicating, like in Wallin, that competent medical nexus 
evidence is required to associate a secondary condition with 
a service-connected disability).



In addition to the medical evidence, the Board has also 
considered the veteran's lay statements in support of his 
claim, including the testimony presented during his April 
2006 hearing.  While he no doubt sincerely believes that his 
right knee disorder is attributable to his service-connected 
left knee disability, as a layman without any medical 
training and expertise, he simply is not qualified to render 
a probative opinion regarding this determinative issue of 
medical causation.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 494-95 
(1991) (laypersons are not competent to render medical 
opinions).  The Veteran is competent to comment on his right 
knee symptoms (e.g., chronic pain, instability, etc.), but 
not their cause as they may relate, for example, to 
overcompensating (such as when walking) for the functional 
and other impairment attributable to his service-connected 
left knee disability.  See Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also 38 C.F.R. § 3.159(a)(2) 
and Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")). 

Accordingly, the Board finds that the most probative evidence 
of record establishes that the Veteran's right knee disorder 
is not related to his military service or shown within one 
year after service, nor is it secondary to his service-
connected left knee disability.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of-the-doubt rule, as required by law and VA 
regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Instead, the preponderance is against the Veteran's claim, 
and it must be denied.


ORDER

The claim for service connection for a right knee disorder is 
denied.




REMAND

In March 2007, the AMC granted service connection for 
limitation of extension of the left knee, evaluated as 10-
percent disabling retroactively effective from June 11, 2005.  
In statements since received, in August 2007, the Veteran 
requested that the issues of an earlier effective date for 
the grant of service connection for the limitation of 
extension of the left knee, and for loss of use of a creative 
organ, remain on appeal. 

In May 2007, the RO awarded the Veteran special monthly 
compensation (SMC) on account of loss of use of a creative 
organ, so that issue is no longer for consideration.  
However, regarding an earlier effective date for the grant of 
service connection for the limitation of extension of the 
left knee, it is noted that a written communication from a 
claimant or his or her representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the result will constitute a notice of 
disagreement.  While special wording is not required, the 
notice of disagreement must be in terms that can be 
reasonably construed as disagreement with that determination.  
38 C.F.R. § 20.201.  See also Gallegos v. Principi, 283 F.3d 
1309 (Fed. Cir. 2002); Moore v. West, 13 Vet. App. 69 (1999).

The Veteran's August 2007 statement, reasonably construed, is 
a notice of disagreement (NOD) regarding his wanting an 
earlier effective date for the grant of service connection 
for the left knee extension that was awarded in the March 
2007 rating decision.  But he has not been provided a SOC 
concerning this additional claim.  The filing of a timely NOD 
places a claim in appellate status.  Therefore, the failure 
to issue an SOC in such a circumstance renders a claim 
procedurally defective and necessitates a remand.  See 38 
C.F.R. §§ 19.9, 20.200, 20.201; see also Manlincon v. West, 
12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 
(1995); Archbold v. Brown, 9 Vet. App. 124 (1996).

Also, in response to this SOC, the Veteran must be given an 
opportunity to perfect his appeal of this additional claim to 
the Board by filing a timely substantive appeal (VA Form 9 or 
equivalent statement).  38 C.F.R. § 20.200.

Accordingly, this claim is REMANDED for the following 
additional development and consideration:

In response to his timely NOD, send 
the Veteran a SOC concerning the 
March 2007 decision granting service 
connection for limitation of 
extension of the left knee and 
assigning a 10 percent rating 
effective June 11, 2005.  Inform him 
that he still needs to file a timely 
substantive appeal (VA Form 9 or 
equivalent), in response to the SOC, 
to perfect his appeal to the Board 
of this additional claim.  Only if 
he does should it be returned to the 
Board for further appellate 
consideration.


The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims 
that are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate 
action must be handled in an expeditious manner. See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


